      Case 3:20-cv-00090-DPM-BD Document 157 Filed 08/31/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHRISTOPHER EVERETT,
ADC #152664                                                                PLAINTIFF

V.                          CASE NO. 3:20-CV-90-DPM-BD

NURZHHUL FAUST, et al.                                                 DEFENDANTS

                                        ORDER

      Counsel for Arkansas Division of Correction (ADC) Defendants has notified the

Court that the summons issued to Defendant Gilihan was returned by the ADC

Compliance Division to the United States Marshal unexecuted because Defendant Gilihan

is no longer employed at the ADC. The Clerk of Court is instructed to correct Document

Number 155, which indicates, in error, that the summons was returned executed.

      The ADC has provided Defendant Gilihan’s last-known address, under seal. (Doc.

No. 155) The Clerk of Court is directed to prepare a new summons for Defendant

Gilihan. The Marshal is directed to serve this Defendant with a summons and a copy of

the complaint, amended complaint, second amended complaint, and third amended

complaint, with any attachments (Doc. Nos. 2, 13, 34, 134).

      Service should be made without requiring prepayment of fees and costs.

Defendant Gilihan can be served at the address provided under seal. Importantly,

Defendant Gilihan’s private mailing address must be redacted from the return of service

and from any other public portion of the record.
Case 3:20-cv-00090-DPM-BD Document 157 Filed 08/31/20 Page 2 of 2




IT IS SO ORDERED, this 31st day of August, 2020.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE
